As filed with the Securities and Exchange Commission on October 17, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MIDWAY GOLD CORP. (Exact name of registrant as specified in its charter) British Columbia 98-0459178 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8310 South Valley Highway, Suite 280 Englewood, Colorado 80112 (720) 979-0900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Dorsey & Whitney LLP 1400 Wewatta Street, Suite 400 Denver, CO 80202 (303) 629-3400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kenneth G. Sam, Esq. Jason K. Brenkert, Esq. Dorsey & Whitney LLP 1400 Wewatta Street, Suite 400 Denver, CO 80202-5549 From time to time after the effective date of this registration statement (Approximate date of commencement of proposed sale to public) If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer oAccelerated filer xNon-accelerated filer oSmall reporting company o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Proposed Maximum Aggregate Offering Price(2) Amount of registration fee(3) Common Shares, without par value Warrants Units $­­90,000,000 Total Includes an indeterminate number of common shares, common share purchase warrants or units of any combination thereof.This registration statement also covers common shares that may be issued upon exercise of warrants.In addition, any securities registered hereunder may be sold separately or as units with other securities registered hereunder. The securities which may be offered pursuant to this registration statement include, pursuant to Rule416 of the Securities Act of 1933, as amended (the “Securities Act”), such additional number of common shares of the Registrant that may become issuable as a result of any stock split, stock dividends or similar event. Represents the initial offering price of all securities sold up to an aggregate public offering price not to exceed $90,000,000 or the equivalent thereof in foreign currencies, foreign currency units or composite currencies to the Registrant. Pursuant to Rule 457(o) under the Securities Act, the registration fee has been calculated on the basis of the maximum aggregate offering price and the number of securities being registered has been omitted. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act, or until this registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Subject to Completion October 17, 2012 The information in this prospectus is not complete and may be changed.We may not sell these securities until the Securities and Exchange Commission declares our registration statement effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. MIDWAY GOLD CORP. Common Shares Warrants Units Midway Gold Corp. may offer and sell, from time to time, up to $90,000,000 aggregate initial offering price of the Company’s common shares, without par value (which we refer to as “Common Shares”), warrants to purchase Common Shares (which we refer to as “Warrants”), or any combination thereof (which we refer to as “Units”) in one or more transactions under this prospectus (which we refer to as the “Prospectus”).The Company may also offer under this Prospectus any Common Shares issuable upon the exercise of Warrants.Collectively, the Common Shares, Warrants, Common Shares issuable upon exercise of the Warrants, and Units are referred to as the “Securities”. This Prospectus provides you with a general description of the Securities that we may offer.Each time we offer Securities, we will provide you with a prospectus supplement (which we refer to as the “Prospectus Supplement”) that describes specific information about the particular Securities being offered and may add, update or change information contained in this Prospectus. You should read both this Prospectus and the Prospectus Supplement, together with any additional information which is incorporated by reference into this Prospectus and the Prospectus Supplement.This Prospectus may not be used to offer or sell securities without the Prospectus Supplement which includes a description of the method and terms of that offering. We may sell the Securities on a continuous or delayed basis to or through underwriters, dealers or agents or directly to purchasers. The Prospectus Supplement, which we will provide to you each time we offer Securities, will set forth the names of any underwriters, dealers or agents involved in the sale of the Securities, and any applicable fee, commission or discount arrangements with them.For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution” in this Prospectus. The Common Shares are traded on the NYSE MKT and on the TSX Venture Exchange under the symbol “MDW”. On October 15, 2012, the last reported sale price of the Common Shares on the NYSE MKT was $1.63 per Common Share and on the TSX Venture Exchange was Cdn$1.60 per Common Share. There is currently no market through which the Securities, other than the Common Shares, may be sold and purchasers may not be able to resell the Securities purchased under this Prospectus.This may affect the pricing of the Securities, other than the Common Shares, in the secondary market, the transparency and availability of trading prices, the liquidity of these Securities and the extent of issuer regulation.See “Risk Factors and Uncertainties”. Investing in the Securities involves risks.See “Risk Factors and Uncertainties” on page 7. These Securities have not been approved or disapproved by the U.S. Securities and Exchange Commission (“SEC”) or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS, 2012. TABLE OF CONTENTS ABOUT THIS PROSPECTUS 1 SUMMARY 2 RISK FACTORS AND UNCERTAINTIES 4 DOCUMENTS INCORPORATED BY REFERENCE 14 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 16 CAUTIONARY NOTE TO U.S.INVESTORS REGARDING RESOURCE AND RESERVE ESTIMATES 17 PRESENTATION OF FINANCIAL INFORMATION AND EXCHANGE RATE DATA 18 USE OF PROCEEDS 18 DESCRIPTION OF COMMON SHARES 18 DESCRIPTION OF WARRANTS 19 DESCRIPTION OF UNITS 20 PLAN OF DISTRIBUTION 21 INTERESTS OF NAMED EXPERTS AND COUNSEL 23 TRANSFER AGENT AND REGISTRAR 23 LEGAL MATTERS 24 EXPERTS 24 WHERE YOU CAN FIND MORE INFORMATION 24 ABOUT THIS PROSPECTUS This Prospectus is a part of a registration statement that we have filed with the SEC utilizing a “shelf” registration process.Under this shelf registration process, we may sell any combination of the Securities described in this Prospectus in one or more offerings up to a total dollar amount of initial aggregate offering price of $90,000,000. This Prospectus provides you with a general description of the Securities that we may offer. The specific terms of the Securities in respect of which this Prospectus is being delivered will be set forth in a Prospectus Supplement and may include, where applicable: (i)in the case of Common Shares, the number of Common Shares offered, the offering price and any other specific terms of the offering; (ii)in the case of Warrants, the designation, number and terms of the Common Shares purchasable upon exercise of the Warrants, any procedures that will result in the adjustment of those numbers, the exercise price, dates and periods of exercise, and the currency or the currency unit in which the exercise price must be paid and any other specific terms; and (iii) in the case of Units, the designation, number and terms of the Common Shares or Warrants comprising the Units.A Prospectus Supplement may include specific variable terms pertaining to the Securities that are not within the alternatives and parameters set forth in this Prospectus. In connection with any offering of the Securities (unless otherwise specified in a Prospectus Supplement), the underwriters or agents may over-allot or effect transactions which stabilize or maintain the market price of the Securities offered at a higher level than that which might exist in the open market.Such transactions, if commenced, may be interrupted or discontinued at any time.See “Plan of Distribution”. Please carefully read both this Prospectus and any Prospectus Supplement together with the documents incorporated herein and therein by reference under “Documents Incorporated by Reference”, any free writing prospectus and the additional information described below under “Where You Can Find More Information.” Owning securities may subject you to tax consequences both in Canada and the United States.This Prospectus or any applicable Prospectus Supplement may not describe these tax consequences fully.You should read the tax discussion in any Prospectus Supplement with respect to a particular offering and consult your own tax advisor with respect to your own particular circumstances. References in this Prospectus to “$” are to United States dollars. Canadian dollars are indicated by the symbol “Cdn$”. You should rely only on the information contained in this Prospectus.We have not authorized anyone to provide you with information different from that contained in this Prospectus.The distribution or possession of this Prospectus in or from certain jurisdictions may be restricted by law.This Prospectus is not an offer to sell these Securities and is not soliciting an offer to buy these Securities in any jurisdiction where the offer or sale is not permitted or where the person making the offer or sale is not qualified to do so or to any person to whom it is not permitted to make such offer or sale.The information contained in this Prospectus is accurate only as of the date of this Prospectus, regardless of the time of delivery of this Prospectus or of any sale of the Securities.Our business, financial condition, results of operations and prospects may have changed since that date. In this Prospectus and in any Prospectus Supplement, unless the context otherwise requires, references to “Midway”, “Company” “we”, “us” or “our” refer to Midway Gold Corp., either alone or together with its subsidiaries as the context requires. 1 SUMMARY The Company Midway Gold Corp. was incorporated under the Company Act (British Columbia) on May 14, 1996, under the name Neary Resources Corporation. On October 8, 1999, Midway changed its name to Red Emerald Resource Corp. On July 10, 2002, it changed its name to Midway Gold Corp.Midway became a reporting issuer in the Province of British Columbia upon the issuance of a receipt for a prospectus on May 16, 1997.Our common shares were listed on the Vancouver Stock Exchange (a predecessor of the TSX Venture Exchange) on May 29, 1997. On July 1, 2001, Midway became a reporting issuer in the Province of Alberta pursuant to Alberta BOR#51-501.Our common shares are currently listed on the NYSE MKT and Tier 1 of the TSX.V under the symbol “MDW.” We are a development stage company engaged in the acquisition, exploration, and, if warranted, development of gold and silver mineral properties in North America. Our mineral properties are located in Nevada and Washington.The Tonopah (formerly referred to as “Midway”), Spring Valley, Gold Rock and Golden Eagle gold properties are exploratory stage projects and have identified gold mineralization and the Thunder Mountain project is an earlier stage gold and silver exploration project.Our Pan project is in the development stage. We are working towards transitioning from a development stage company to a gold production company with plans to advance the Pan gold property located in White Pine County, Nevada through to production by as early as 2014. Our registered office in Canada is located at Suite 1700, Park Place, 666 Burrard Street, Vancouver, British Columbia, Canada V6C 2X8. Our principal executive and head office in the United States is located at 8310 South Valley Highway, Suite 280, Englewood, Colorado 80112, U.S.A. and our telephone number is (720) 979-0900. We maintain a website at www.midwaygold.com and through a link on our website you can view the periodic filings that we make with the Securities and Exchange Commission (which we refer to herein as the “SEC”). Information contained on our website is not incorporated into this Prospectus. Recent Developments Appointment of Mr. Klein to our Board of Directors On August 2, 2012, our Board of Directors appointed Mr. Nathaniel E. Klein to serve as a director of our Board of Directors.Mr. Klein’sappointment is to be effective at the next regularly scheduled meeting of our Board of Directors in November of 2012. Closing of Offering of 12,261,562 Units On July 6, 2012, we closed a unit offering in Canada and the United States for aggregate gross proceeds of $15,694,799 through the issue of 12,261,562 units at a price of $1.28 per unit, including the partial exercise of the over-allotment option.Each unit consisted of one common share and one-half of one common share purchase warrant. Each whole warrant entitled the holder to purchase one common share at a price of $1.85 per share for a period of 18 months following the closing of the unit offering. Resignation of Mr. Wolfus as Chairman of our Board of Directors and Chief Executive Officer On May 18, 2012, Daniel E. Wolfus resigned as Chairman of our Board of Directors and Chief Executive Officer due to health reasons.Following his resignation, Mr. Wolfus agreed to continue to serve as one of our directors.Mr. Wolfus’ resignation was not the result of any disputes with us. Appointment of Mr. Brunk as Chairman of our Board of Directors and Chief Executive Officer On May 18, 2012, concurrently with the resignation of Mr. Wolfus as Chairman of our Board of Directors and Chief Executive Officer, our Board of Directors appointed Kenneth A. Brunk to serve as Chairman of our Board of Directors and Chief Executive Officer. Barrick Gold Exploration Inc.’s $11,000,000 Program at the Spring Valley Project On April 11, 2012, we announced that Barrick Gold Exploration Inc. informed us that it intends to conduct and fund an $11 million program at Midway's Spring Valley Project, Pershing County, Nevada, in 2012 that includes both exploration drilling and development work in preparation for an internal pre-feasibility study.Exploration will be focused on in-fill drilling in the north resource area and expansion drilling of the south target area. The development work will include metallurgical, geotechnical and hydrological studies. 2 The Securities Offered under this Prospectus We may offer the Common Shares, Warrants, or Units with a total value of up to $90,000,000 million from time to time under this Prospectus, together with any applicable Prospectus Supplement and related free writing prospectus, if any, at prices and on terms to be determined by market conditions at the time of offering.This Prospectus provides you with a general description of the Securities we may offer.Each time we offer Securities, we will provide a Prospectus Supplement that will describe the specific amounts, prices and other important terms of the Securities, including, to the extent applicable: ● aggregate offering price; ● the designation, number and terms of the Common Shares purchasable upon exercise of the Warrants, any procedures that will result in the adjustment of those numbers, the exercise price, dates and periods of exercise, and the currency or the currency unit in which the exercise price must be paid and any other specific terms; ● voting or other rights, if any; and ● important United States federal income tax considerations. A Prospectus Supplement and any related free writing prospectus that we may authorize to be provided to you may also add, update or change information contained in this Prospectus or in documents we have incorporated by reference.However, no Prospectus Supplement or free writing prospectus will offer a security that is not registered and described in this Prospectus at the time of the effectiveness of the registration statement of which this Prospectus is a part. We may sell the Securities on a continuous or delayed basis to or through underwriters, dealers or agents or directly to purchasers. The Prospectus Supplement, which we will provide to you each time it offers Securities, will set forth the names of any underwriters, dealers or agents involved in the sale of the Securities, and any applicable fee, commission or discount arrangements with them. Common Shares We may offer Common Shares.Holders of Common Shares are entitled to one vote per Common Share on all matters that require shareholder approval.Holders of our Common Shares are entitled to dividends when and if declared by our Board of Directors.Our Common Shares are described in greater detail in this Prospectus under “Description of Common Shares.” Warrants We may offer Warrants for the purchase of Common Shares, in one or more series, from time to time.We may issue Warrants independently or together with Common Shares and the Warrants may be attached to or separate from such securities. The Warrants will be evidenced by warrant certificates and may be issued under one or more warrant indentures, which are contracts between us and a warrant trustee for the holders of the Warrants.In this prospectus, we have summarized certain general features of the Warrants under “Description of Warrants.”We urge you, however, to read any Prospectus Supplement and any free writing prospectus that we may authorize to be provided to you related to the series of Warrants being offered, as well as the complete warrant indentures, if applicable, and warrant certificates that contain the terms of the Warrants.If applicable, specific warrant indentures will contain additional important terms and provisions and will be filed as exhibits to the registration statement of which this Prospectus is a part, or incorporated by reference from a current report on Form 8-K that we file with the SEC. Units We may offer Units consisting of Common Shares or Warrants to purchase any of such securities in one or more series.In this Prospectus, we have summarized certain general features of the Units under “Description of Units.”We urge you, however, to read any Prospectus Supplement and any free writing prospectus that we may authorize to be provided to you related to the series of Units being offered.We may evidence each series of units by unit certificates that we may issue under a separate unit agreement with a unit agent.If applicable, we will file as exhibits to the registration statement of which this Prospectus is a part, or will incorporate by reference from a current report on Form8-K that we file with the SEC, the unit agreements that describe the terms of the series of Units we are offering before the issuance of the related series of Units. THIS PROSPECTUS MAY NOT BE USED TO OFFER OR SELL ANY SECURITIES UNLESS ACCOMPANIED BY A PROSPECTUS SUPPLEMENT. 3 RISK FACTORS AND UNCERTAINTIES Investing in the Securities involves a high degree of risk.Prospective investors in a particular offering of Securities should carefully consider the following risks, as well as the other information contained in this Prospectus, any applicable Prospectus Supplement, and the documents incorporated by reference herein before investing in the Securities.If any of the following risks actually occurs, our business could be materially harmed.Additional risks and uncertainties, including those of which we are currently unaware or that we deem immaterial, may also adversely affect our business. Risks Relating to Our Company Since we have no operating history, investors have no basis to evaluate our ability to operate profitably. We were organized in 1996 but have had no revenue from operations since our inception. We have no history of producing metals from any of our properties. The majority of our properties are exploration stage properties in various stages of exploration. Our Tonopah (formerly referred to as “Midway”), Spring Valley, Golden Eagle, and Gold Rock properties are exploratory stage exploration projects with identified gold mineralization. Our Pan project is in the development stage. Advancing properties from exploration into the development stage requires significant capital and time, and successful commercial production from a property, if any, will be subject to completing feasibility studies, permitting and construction of the mine, processing plants, roads, and other related works and infrastructure. As a result, we are subject to all of the risks associated with developing and establishing new mining operations and business enterprises including: ● completion of feasibility studies to verify reserves and commercial viability, including the ability to find sufficient gold reserves to support a commercial mining operation; ● the timing and cost, which can be considerable, of further exploration, preparing feasibility studies, permitting and construction of infrastructure, mining and processing facilities; ● the availability and costs of drill equipment, exploration personnel, skilled labor and mining and processing equipment, if required; ● the availability and cost of appropriate smelting and/or refining arrangements, if required; ● compliance with environmental and other governmental approval and permit requirements; ● the availability of funds to finance exploration, development and construction activities, as warranted; ● potential opposition from non-governmental organizations, environmental groups, local groups or local inhabitants which may delay or prevent development activities; ● potential increases in exploration, construction and operating costs due to changes in the cost of fuel, power, materials and supplies; and ● potential shortages of mineral processing, construction and other facilities related supplies. The costs, timing and complexities of exploration, development and construction activities may be increased by the location of our properties and demand by other mineral exploration and mining companies. It is common in exploration programs to experience unexpected problems and delays during drill programs and, if warranted, development, construction and mine start-up. Accordingly, our activities may not result in profitable mining operations and we may not succeed in establishing mining operations or profitably producing metals at any of our properties. We have a history of losses and expect to continue to incur losses in the future. We have incurred losses since inception and expect to continue to incur losses in the future. We incurred the following losses from operations during each of the following periods: 4 ●
